PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/326,179
Filing Date: 13 Jan 2017
Appellant(s): ExxonMobil Chemical Patents Inc.



__________________
Katherine L. Jackson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 2, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1.  Claims 1, 4, 11, 13, 14, 18-19, 22-27, 29 rejected under 35 U.S.C. 103 as obvious over Jones et al (US 2004/0092648), as evidenced by Escorez 5600 Tackifying resin flyer, ExxonMobil.
2.  Claims 1, 4, 8, 11, 13, 14, 18-19, 22-30 rejected under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil.

The rejections are reproduced below for convenience.

1)  Claims 1, 4, 11, 13, 14, 18-19, 22-27, 29 are rejected under 35 U.S.C. 103 as obvious over Jones et al (US 2004/0092648), as evidenced by Escorez 5600 Tackifying resin flyer, ExxonMobil.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

Jones et al discloses an air barrier such as tire innerliner (Abstract) comprising a composition comprising:
a) at least one an elastomer comprising butyl rubber or halogenated butyl rubber, specifically butyl rubber halogenated with bromine ([0032], as to instant claims 1, 11, 18, 22-23, 26-30),  styrene-butadiene rubber, styrene-isoprene rubber, styrene-C4-C7 isoolefin copolymer, such as p-methylstyrene-isobutylene copolymer, ethylene-propylene rubber or EPDM ([0025], [0024], [0037], [0041], [0035], [0046], as to instant claim 24) and further nitrile rubber ([0113], as to instant claims 24-25);
b)  2-40 phr, or 2-10 phr ([0059]) of a tackifier hydrocarbon resin comprising   
oligomers having units of DCPD ([0072]; [0071], [0083) having molecular weight Mn of 130-500  ([0008], [0021], [0060], [0071], [0081]), and polydispersity of 1.5 ([0081]), specifically commercial products ESCOREZ, ([0066])  wherein a DCPD resin is obtained by polymerization of monomers of DCPD ([0083]), i.e. appears to be a DCPD homopolymer or copolymer with aromatic monomers ([0083], as to instant claims 20-21).
The used hydrocarbon resins are having Mn of 400-3000 ([0081]) and aromatic content of 1-15% ([0069]).
The specifically cited tackifier comprises a commercial product ESCOREZ 5600 ([0066]), which comprises polymerized dicyclopentadiene resin and about 10% aromatics ([0111] of Jones et al, as to instant claim 4).
As evidenced by ESCOREX 5600 Tackifying resin flyer, ESCOREZ 5600 is having Mn of 500 g/mol, Tg of 55ºC (as to instant claims 1, 18-21) and aromaticity of 9.8% (see Escorez 5600 Tackifying resin flyer).

Though Jones et al discloses the polydispersity of the hydrocarbon resin being 1.5, wherein instant claims 1 and 18 recite the polydispersity being 1.4, it is Examiner’s position that the polydispersity values of 1.5 of Jones et al and 1.4 of instant claims are very close. It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Though Jones et al does not explicitly recite the hydrocarbon resin having 100%wt of DCPD units, in view of teachings of  Jones et al that DCPD resin is produced by thermal polymerization of a feed comprising unsaturated monomers of DCPD, and that the feed may comprise aromatic monomers ([0083]), i.e. the aromatic monomers may or may not be present in the feed, it would have been obvious to a one of ordinary skill in the art to produce the DCPD resin without additional monomers, i.e. the resin comprising 100%wt of DCPD units, given such is desired (as to instant claims 20-21). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
The process for making the composition comprises mixing the components a)-b) ([0009], as to instant claim 18).
As to instant claims 13, 14, the composition further comprises fillers such as silica ([0123) and a crosslinking agent ([0124]) and the composition is cured ([0127]).

Since the composition of Jones et al is substantially the same as that claimed in instant invention, and is produced by substantially  the same method as claimed in instant invention, therefore, the composition of Jones et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise  the properties, including permeability coefficient at 40ºC, that are the same as those claimed in instant invention, or alternatively having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, since the specific properties of the composition depend on the specific types and amounts of components used,  therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and amounts of used components, i.e. specific types and amounts of the elastomer, hydrocarbon resin and also of the additives, so to produce the composition having a desired level of permeability as well, thereby arriving at the present invention. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

2)  Claims 1, 4, 8, 11, 13, 14, 18-19, 22-30 are rejected under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

Jones et al discloses an air barrier such as tire innerliner (Abstract) comprising a composition comprising:
a) at least one an elastomer comprising butyl rubber or halogenated butyl rubber, specifically butyl rubber halogenated with bromine ([0032], Table 4, as to instant claims 1, 11, 18, 22-23, 26-30),  styrene-butadiene rubber, styrene-isoprene rubber, styrene-C4-C7 isoolefin copolymer, such as p-methylstyrene-isobutylene copolymer, ethylene-propylene rubber or EPDM ([0025], [0024], [0037], [0041], [0035], [0046], as to instant claim 24) and further nitrile rubber ([0113], as to instant claims 24-25);
b)  2-40 phr, or 2-10 phr ([0059]) of a tackifier hydrocarbon resin selected from the group consisting of:
   i) a C5 hydrocarbon resin having Tg below 50ºC, softening point of below 100ºC ([0062]), specifically commercial products ESCOREZ ([0063]-[0066])  and 
   ii) oligomers having units of DCPD ([0072]; [0071], [0083) having molecular weight Mn of 130-500  ([0008], [0021], [0060], [0071], [0081]), and polydispersity of 1.5 ([0081]), specifically commercial products ESCOREZ, ([0066])  wherein a DCPD resin is obtained by polymerization of monomers of DCPD ([0083]), i.e. appears to be a DCPD homopolymer or copolymer with aromatic monomers ([0083], as to instant claims 20-21)
or a combination of i) and ii).
The used hydrocarbon resins are having Mn of 400-3000 ([0081]) and aromatic content of 1-15% ([0069]).
The specifically cited tackifier (corresponding to the tackifier b)ii)) comprises a commercial product ESCOREZ 5600 ([0066]), which comprises 95%wt of polymerized dicyclopentadiene resin and about 10% aromatics ([0111] of Jones et al, as to instant claim 4).
As evidenced by ESCOREX 5600 Tackifying resin flyer, ESCOREZ 5600 is having Mn of 500 g/mol, Tg of 55ºC (as to instant claims 1, 18-21) and aromaticity of 9.8% (see Escorez 5600 Tackifying resin flyer).

Though Jones et al discloses the polydispersity of the hydrocarbon resin (component b)ii)) being 1.5, wherein instant claims 1 and 18 recite the polydispersity being 1.4, it is Examiner’s position that the polydispersity values of 1.5 of Jones et al and 1.4 of instant claims are very close. It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

Though Jones et al does not explicitly recite the hydrocarbon resin (component b)ii)) having 100%wt of DCPD units, in view of teachings of  Jones et al that DCPD resin is produced by thermal polymerization of a feed comprising unsaturated monomers of DCPD, and that the feed may comprise aromatic monomers ([0083]), i.e. the aromatic monomers may or may not be present in the feed, it would have been obvious to a one of ordinary skill in the art to produce the DCPD resin without aromatic monomers, i.e. the resin comprising 100%wt of DCPD units, given such is desired (as to instant claims 20-21). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Further, the aliphatic hydrocarbon resins (component b)i)) are prepared by polymerization of 30-95% of C5 monomers, specifically piperylene ([0075], [0081]) with 5-70% of C9 monomers ([0076], [0080]) resulting in Mn of 400-3000 ([0081], as to instant claims 1, 8, 18).

The process for making the composition comprises mixing the components a)-b) ([0009], as to instant claim 18).
As to instant claims 13, 14, the composition further comprises fillers such as silica ([0123) and a crosslinking agent ([0124]) and the composition is cured ([0127]).

Thus, Jones et al discloses a tire innerliner comprising a combination of an elastomer, such as styrene-isoprene copolymer or brominated butyl rubber, with a minor amount of a hydrocarbon resin tackifier based on piperylene and/or on DCPD ([0075]). Jones et al does not recite the hydrocarbon resin component b)i) having Mn of about 1000 to about 1200 g/mol, Mw of up to 2200 and aromatic hydrogen in amount of 2-8%mol, and piperylene content of 40-90%wt.

However, 
1)  Jacob et al discloses a composition comprising a blend of styrene-butadiene copolymer and a styrene-isoprene copolymer, further comprising tackifiers that are compatible with the copolymers; the tackifiers having Mn of 700-1500 (col. 5, lines 11-16), specifically commercial product ESCOREZ 2203 is cited as being compatible with styrene-isoprene copolymers (col. 6, lines 10-11). 
2) Donker et al discloses aromatic modified piperylene resins comprising 60%wt or more of piperylenes (col. 3, lines 65-col. 4, line 8, as to instant claim 8) useful as tackifiers in compositions with styrene-isoprene copolymers and styrene-butadiene copolymers (Abstract, col. 2, lines 40-45), wherein the used piperylene-based resins include commercial products ESCOREZ 2203 and ESCOREZ 2203 LC (Table 5, Table 6).
3)  As evidenced by Escorez 2203LC flyer, Escorez 2203LC is having Mn of 1100 g/mol; Mw of 2200 g/mol; Tg of 45ºC and aromatic protons in amount of 3.4%; is used for tackification of styrene-isoprene copolymers, natural rubber, APAO and butyl rubber (see Escorez 2203LC flyer).
It is noted that the commercial product Escorez 2203 LC disclosed by Donker et al is the same piperylene-based resin used in instant invention and cited as having Mn of 1100 g/mol, Mw of 2200 g/mol, Tg of 45ºC and aromaticity of 3.4% ([0044] of instant specification).

Since all of Jones et al, Jacob et al and Donker et al are related to compositions comprising a combination of styrene-isoprene copolymers, styrene-butadiene copolymers with C5-based, specifically piperylene-based, hydrocarbon resins as tackifiers, having Tg of less than 50ºC, specifically commercial products ESCOREZ, and thereby belong to the same field of endeavor, wherein Jacob et al and Donker et al specifically disclose the use of commercial product ESCOREZ 2203LC tackifier having Tg of 45ºC, as required by Jones et al, but further comprising Mn of 1100 g/mol, Mw of 2200 g/mol and aromatic protons of 3.4%wt, and specifically cited as being used in combination with natural rubber, butyl rubber and APAO, therefore, based on the combined teachings of Jones et al, Jacob et al and Donker et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the commercial product ESCOREZ 2203LC tackifier as the hydrocarbon resin tackifier component b)i) in the composition of Jones et al, since such hydrocarbon resin tackifier  is having Tg as cited as preferable  by Jones et al, is compatible with styrene-isoprene copolymers, natural rubber and butyl rubbers, is commercially available, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Since the composition of Jones et al in view of  Jacob et al and Donker et al comprises substantially the same composition as that claimed in instant invention, and is produced by substantially the same method as claimed in instant invention, therefore, the composition of Jones et al in view of  Jacob et al and Donker et al will  intrinsically and necessarily comprise, or would be reasonably expected to comprise  the properties, including permeability coefficient at 40ºC, that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, since the specific properties of the composition depend on the specific types and amounts of components used,  therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and amounts of used components, i.e. specific types and amounts of the elastomer, hydrocarbon resin and also of the additives, so to produce the composition having a desired level of permeability as well, thereby arriving at the present invention. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
There are no withdrawn rejections.

(2) Response to Argument

I. Scope of claims and Grounds for Rejection:
Claim 1 is related to a tire innerliner comprising:

at least one elastomer selected from at least one of butyl rubber, halogenated butyl rubber, star-branched butyl rubber, halogenated star-branched butyl rubber, poly(isobutylene-co- p-methyl styrene), halogenated poly(isobutylene-co-p-methylstyrene), natural rubber, polybutadiene rubber, polyisoprene rubber, isoprene-butadiene rubber, high cis-polybutadiene rubber, ethylene-propylene rubber, ethylene-propylene-diene rubber, nitrile rubber, star-branched polyisobutylene rubber, and mixtures thereof,
and
5-10 phr of a hydrocarbon additive, which maybe a component b(1) or component b(2), or their combination.

Component b(1) : dicyclopentadiene DCPD-based, having about 5-100% DCPD units;
                             Mn about 500 to about 600 g/mole
                             About 2-15%mol aromatic hydrogen;
                             Polydispersity 1.4
                             Glass transition temperature Tg 50 to about 70ºC

Component b(2):  a piperylene-based polymer with about 40-90% piperylene
                             Mn about 1000 to about 1200
                             Mw of about 1000 to about 2200
                             2-8%mol aromatic hydrogen
                             Glass transition temperature about 40 to about 50ºC  


Therefore, claim 1 includes at least two different compositions:  

First composition –     the combination of components a) and b(1)   and

Second composition - the combination of components a) and b(2).


The First composition (based on the DCPD as the component b(1)) was rejected under 35 U.S.C. 103 as obvious over Jones et al (US 2004/0092648), as evidenced by Escorez 5600 Tackifying resin flyer, ExxonMobil and further under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil.

The Second composition (based on piperylene-based additive as the component b(2)) was rejected under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil, wherein piperylene-based additive was specifically addressed on page 9, paragraph 16; p. 11, paragraphs 22-24 of the Final Office action mailed on September 7, 2021.

Therefore, the basis for Appellant’s statement that “The Examiner makes no mention of the (2) piperylene-based polymer that is recited in base claims 1 and 18”, provided as a footnote on page 8 of the Appeal Brief, appears to be not clear. 
In the same footnote Appellants specify that the piperylene-based polymer is not relevant to this appeal.

II. With respect to Appellant’s arguments regarding the rejections based on Jones et al (US 2004/0092648), it is noted that:

    II-1) Regarding the glass transition temperature Tg of the hydrocarbon additive

II-1-a) instant claims 1 and 18 recite the DCPD-based additive (component b(1)) having a glass transition temperature of 50 to about 70ºC. That is, the value of Tg of 50ºC is within the scope of instant claims 1 and 18. 

II-1-b) On the other hand, paragraph [0061]) of Jones et al (also cited by Appellant on page 9 of the Appeal Brief), states the following:

    PNG
    media_image3.png
    65
    436
    media_image3.png
    Greyscale

That is, the Tg value of the hydrocarbon additives of 50ºC is cited by Jones et al as “suitable” and “more preferable” as well and is within the teachings of Jones et al.

II-1-c) Further, though Jones et al recites the values of Tg below 50ºC as also preferable, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Furthermore, such Tg value as 49.9ºC appears to be below 50ºC, as preferred by Jones et al, but still is very close to the value of 50ºC as claimed in instant invention. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

II-1-d) In addition, the specifically cited DCPD-based additive cited by Jones et al is a commercial product ESCOREZ 5600 ([0066]), which comprises 95%wt of polymerized dicyclopentadiene resin and about 10% aromatics ([0111] of Jones et al).
As evidenced by ESCOREX 5600 Tackifying resin flyer, ESCOREZ 5600 is having Mn of 500 g/mol, Tg of 55ºC and aromaticity of 9.8% (see Escorez 5600 Tackifying resin flyer). That is, the hydrocarbon additives having Tg of a little higher than 50ºC, such as 55ºC, appear to be suitable for use in the composition of Jones et al as well.

     II-2) Regarding the polydispersity of the hydrocarbon additive.

II-2-a) Instant claims 1 and 18 recite the polydispersity of the DCPD-based additive being 1.4. Though Jones et al discloses the polydispersity of the hydrocarbon resin (component b)ii)) being typically 1.5 ([0081]), it is Examiner’s position that the polydispersity values of 1.5 of Jones et al and 1.4 of instant claims are very close (7% difference). It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Jones et al does not teach away from the hydrocarbon additives having polydispersity of lower than 1.5.

II-2-b) Furthermore, instant specification does not provide any evidence of criticality in using the DCPD hydrocarbon additive having polydispersity of specifically 1.4 and not more than 1.4. Rather, instant specification in paragraph [0038] recites that  
“WO 2016/043851 PCT/US2015/042693the HPA has a polydispersion index ("PDI", PDI = Mw/Mn) of about 4 or less, preferably the HPA has a PDI in the range of about 1.4 to about 1.8. “

That is, the hydrocarbon additive used in instant invention could have preferable polydispersity values of as high as about 1.8.
It is also noted that the only DCPD-based additive exemplified in instant invention is a commercial product Oppera 383 (see Table 1 of instant specification), which commercial product has Mw of 800 g/mole, Mn of 500 g/mole ([0040] of instant specification), and thereby polydispersity Mw/Mn of 800/500=1.6, i.e. higher than 1.4 as claimed in instant invention as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.